We have considered the record and find that there was no error in denying the petition for order of disqualification because the petition and supporting affidavits fail to meet the requirements of the rule. Suarez v. State, 95 Fla. 42,115 So. 519.
It appears that both Judges Parks and Sandler have rescued themselves from further judicial action in this case and have requested the Governor to appoint a substitute Circuit Judge to further function as Judge in this cause, as was suggested in McGregor v. Hammock, 101 Fla. 1170, 132 So. 815; Dickenson v. Parks, 104 Fla. 577, 140 So. 459-462.
It is our conclusion that if and when such substitute judge shall have been appointed such judge so appointed will have power and jurisdiction to proceed with the disposition of the cause.
Therefore, the petiton for mandamus is denied.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur. *Page 728